Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) Applicant traverses the prior art rejection because the cited art reference fails to disclose all the features recited in the amended claims……….Indeed, Ramanandan fails to teach or suggest any information regarding such a scaling increasing when a value of a lateral distance between the associated pose estimation and the comparison trajectory increases.”
	The examiner deems that the proposed amendment to the claims, is not adequately described in the original disclosure of the present invention.  The examiner deems that specification lacks any reference to the claimed…………
	The specification mentions in sec[0060]) that it is assumed that in the i-th pose estimation………..the distance from the comparison trajectory……..has been determined in the longitudinal direction…….., in the lateral direction………, and in the heading”.  Nowhere does the specification state that the scaling of the uncertainty estimation increases as a value of a lateral distance between the associated pose estimation and the comparison trajectory increases.  This added limitation is therefore deemed as new matter, and is impermissible to add into the claims.  In view of this, the applicant’s arguments are not deemed persuasive.
	As well, as discussed in the interview summary submitted herewith, the examiner deems that the proposed amendment constitutes a natural phenomenon, that would have been a property of any position error correction system, since any system would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DARYL C POPE/Primary Examiner, Art Unit 2687